Citation Nr: 1818978	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  17-63 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for diabetes mellitus, type II due to exposure to herbicide agents.

3.  Entitlement to service connection for coronary artery disease, to include coronary arteriosclerosis, due to exposure to herbicide agents.

4.  Entitlement to service connection for multiple myeloma due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A July 2003 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II; the Veteran did not submit a Notice of Disagreement and new and material evidence was not received within the relevant appeal period following the denial of service connection.   

2.  Evidence associated with the claims file since the July 2003 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, type II.

3.  The Veteran's military service included qualifying Vietnam service during which he is presumed to have been exposed to herbicide agents including Agent Orange.

4.  The Veteran has current diagnoses of diabetes mellitus, type II, coronary arteriosclerosis, and multiple myeloma.


CONCLUSIONS OF LAW

1.  The July 2003 decision denying service connection for diabetes mellitus, type II is final.  38 U.S.C. § 7105(c) (1996, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003, 2017).

2.  As evidence pertinent to the claim of entitlement to service connection for diabetes mellitus, type II submitted since the July 2003 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 17.400 (2017).

4.  The criteria for service connection for coronary arteriosclerosis have been met.  38 U.S.C. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 17.400 (2017).

5.  The criteria for service connection for multiple myeloma have been met.  38 U.S.C. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 17.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (the Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a July 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, on the basis that the evidence did not show that the Veteran stepped foot in the Republic of Vietnam (RVN) and did not otherwise demonstrate that he was exposed to herbicide agents.  The evidence of record at the time of the July 2003 decision included VA treatment records, the Veteran's application for service connection, service treatment records, service personnel records, and responses from the service department indicating that there was not enough information to make a definitive statement regarding whether the Veteran had in-country service in Vietnam.  

Following the July 2003 denial of service connection for diabetes mellitus, type II, the Veteran did not submit a Notice of Disagreement, and new and material evidence was not received within the relevant appeal period following the decision.  Therefore, the July 2003 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C. § 7105(c) (1996, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003, 2017).

In support of his claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, the Veteran reported that immediately following service aboard the USS Hancock, he had "boots on the ground" in Vietnam when he traveled to Da Nang and then Saigon to catch a plane en route back to the United States.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the issue of entitlement to service connection for diabetes mellitus, type II is warranted.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain diseases, including diabetes mellitus, type II, coronary arteriosclerosis, and multiple myeloma may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  In relevant part, presumed exposure to an herbicide agent applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C. § 1116 ; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. 
 § 1154(a); 38 C.F.R. § 3.303(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that a review of the Veteran's VA treatment records show that he has had diagnoses of diabetes mellitus, type II, coronary arteriosclerosis, and multiple myeloma during the relevant appeal period.

In October 2014 written statements, the Veteran reported that his active military service saw him aboard carrier vessels including the USS Hancock, and that when his duties on the USS Hancock were complete, he took a carrier onboard delivery aircraft to Da Nang, RVN, where he then took another plane to Ton Son Nhut Air Base in Saigon, RVN, after which he boarded a charter flight back to the United States.  He indicated that he departed the USS Hancock on June 26, 1972 and did not arrive back in the United States until July 13, 1972.

The Veteran's service department records include a Transfers and Receipts form documenting that the Veteran was transferred to the USS Hancock (CVA-19) for temporary additional duty for approximately 60-90 days on May 23, 1972.  The record shows that he reported for duty on June 2, 1972 and departed from duty on the carrier vessel on June 26, 1972.  The next entry documents that the Veteran reported at the National Air Facility (NAF) in Washington, DC on July 13, 1972.  

A DPRIS response from September 2017 has been associated with the claims file, noting review of the 1972 command history and June and July deck logs submitted by the USS Hancock.  The response stated that both the command history and deck logs showed that the ship was in the Gulf of Tonkin on June 26, 1972.

There is no affirmative evidence explicitly contradicting the Veteran's reports of having been temporarily in-country in RVN during his active military service immediately following his departure from the USS Hancock.  The Veteran's military personnel records corroborate his assertion that he departed from the USS Hancock on June 26, 1972, at a time when the ship was in the Gulf of Tonkin.  While the records do not specify the precise location of the Veteran between his June 26, 1972 departure from the USS Hancock and his July 13, 1972 reporting to the National Air Facility in Washington, DC, his account of being taken via carrier onboard delivery aircraft to Da Nang and then to the Tan Son Nhut airport in Saigon are not found to be farfetched, as a large number of chartered flights flew to and from the Tan Son Nhut Air Base between 1968 and 1974.

The Veteran's lay statements of having been temporarily in-country in RVN are found to be credible and consistent with his military personnel records and the DPRIS response concerning the location of the USS Hancock on the date in question.  The evidence is found to at least have reached the point of relative equipoise regarding whether the Veteran served in the Republic of Vietnam, allowing for the resolution of the doubt in the Veteran's favor.  38 U.S.C. 
§ 5107(b). 

Further, because the Board finds that the evidence supports a finding that the Veteran served in the Republic of Vietnam during the Vietnam War, he is presumed to have been exposed to certain herbicide agents, including Agent Orange, therein.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307.  The Veteran has current disabilities of diabetes mellitus, type II, coronary arteriosclerosis, and multiple myeloma, he was exposed to herbicide agents while in Vietnam during a period of active military service.  Service connection for diabetes mellitus, type II, coronary arteriosclerosis, and multiple myeloma is therefore warranted on a presumptive basis.  38 U.S.C. 
§§ 1110, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).






  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II is reopened.

Service connection for diabetes mellitus, type II due to exposure to herbicide agents
is granted.

Service connection for coronary arteriosclerosis due to exposure to herbicide agents is granted.

Service connection for multiple myeloma due to exposure to herbicide agents is granted.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


